DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,9,11-13 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US4555043A) and further in view of Loaiza (US20090155435A1).

Regarding claim 1, Bernhardt teaches a recloseable package having a quadrilateral shape, comprising (fig.1 shows the recloseable package): 
a rigid tray (fig.2 and 6 show container 10; see annotated fig.6 below) comprising: 
a product surface having a perimeter and configured to hold one or more food products thereon (Fig.4-6 show the container cavity having perimeter and holding a product; see annotated fig.6 below), 
a raised lip along the perimeter of, extending from, and substantially orthogonal to the product surface to define an inner portion of the tray and being configured to laterally secure the one or more food products on the product surface, the raised lip terminating in a top edge (see annotated fig.6 below),
 a tray skirt horizontally extending from the top edge substantially orthogonally to the raised lip in a direction away from the inner portion (see annotated fig.6 below for the tray skirt),
 at least one vertically extending tray components located between two adjacent corners, with each vertically extending tray component extending downwardly from the tray skirt in a direction generally parallel with and spaced from the raised lip (see annotated fig.6 below for the vertically extending tray components which extends downwardly from the skirt parallel with and spaced from the raised lip), and having a distal end terminating in a flange laterally extending away from the raised lip, with each vertically extending tray components including a securing feature having an inwardly curved portion (see annotated fig.6 below for the securing feature having an inwardly curved portion); and 
a recloseable rigid lid (see annotated Fig.6 below shows the lid 11) comprising: 
an upper surface substantially coextensive with the product surface (see annotated fig.6 below for upper surface),
 at least one sidewall orthogonal to and extending downwardly from the upper surface to define an inner portion of the lid, the at least one sidewall terminating in a bottom edge (see annotated fig.6 below for one sidewall that is extending downwardly form the top surface and terminating in the bottom edge), 
a lid skirt horizontally extending outward from the bottom edge and substantially orthogonally to the at least one sidewall in a direction away from the at least one sidewall inner portion (see annotated fig.6 below that shows the lid skirt horizontally extends outwardly from the bottom edge and substantially orthogonally to at the sidewall in a direction away from the one sidewall inner portion), 
at least one vertically extending lid components located between two adjacent corners, with each vertically extending lid component extending downwardly from the lid skirt in a direction generally parallel with and spaced from the at least one sidewall, and having a distal end terminating in a flange laterally extending away from the at least one sidewall (see annotated fig.6 below for the vertically extending lid components which extends downwardly from the skirt parallel with and spaced from the at least one sidewall), with each vertically extending lid components including a complementary securing feature having an inwardly complementary curved portion configured to mate with the curved portion to removably secure the lid on the tray (see annotated fig.6 below for the securing feature that is complementary to the tray securing feature). 
Bernhardt does not teach one or more dividing features upwardly extending from the product surface and configured to form distinct compartments on the product surface of the tray for receiving the one or more food products therein. 
Loaiza does teach one or more dividing features upwardly extending from the product surface and configured to form distinct compartments on the product surface of the tray for receiving the one or more food products therein (Fig.7 shows the vertical walls that divide the product surface and hold multiple food products therein; such as for compartments 14,16 and 18). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the product surface disclosed by Bernhardt by adding the teaching of multiple vertical dividing feature as disclosed by Loaiza in order to store multiple types of food products without risk of mixing them.
Annotated fig.6 of Bernhardt 

    PNG
    media_image1.png
    571
    1087
    media_image1.png
    Greyscale


Regarding claim 9, the references as applied to claim 1 above discloses all the limitations substantially claimed. Bernhardt as modified in claim 1 further teaches a pull tab spaced from the vertically extending tray and lid components and horizontally extending outward from respective the tray skirt and lid skirt, the pull tab configured to be grasped by a consumer to remove the lid from the tray (fig.1-3 show the flap 35 which is spaced away from the vertically extending tray and lid compartments and extends horizontally outward).

Regarding claim 11, the references as applied to claim 1 above discloses all the limitations substantially claimed. Bernhardt as modified in claim 1 further teaches wherein the one or more dividing features are integrally formed as a unitary piece with the product surface of the tray (fig.1 of Loaiza shows the dividing features are integrally formed as a unitary pierce).

Regarding claim 12, the references as applied to claim 1 above discloses all the limitations substantially claimed. Bernhardt as modified in claim 1 further teaches wherein the distinct compartments formed by the one or more dividing features each comprise substantially the same shape and size (fig.1 of Loaiza shows the compartments created are substantially same shape and size).

Regarding claim 13, the references as applied to claim 1 above discloses all the limitations substantially claimed. Bernhardt as modified in claim 1 further teaches wherein the one or more dividing features comprise a downward slope when moving from a center of the tray to the raised lip (fig.7 of Loaiza shows the dividing features, the wall of compartments, comprise a downward slope when moving to the center of the tray).  

Regarding claim 22, the references as applied to claim 1 above discloses all the limitations substantially claimed. Bernhardt as modified in claim 1 further teaches wherein the top edge and the bottom edge are adjacent each other when the complementary curved portion is mated with the curved portion (annotated fig.6 above shows the bottom edge and top edge where the curved portion meet are adjacent to each other).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 and further in view of Gutierrez (US20090045190A1).

Regarding claim 10, the references as applied to claim 1 above discloses all the limitations substantially claimed. Bernhardt as modified in claim 1 does not teach wherein the rigid lid is at least semi-transparent.
Gutierrez does teach wherein the rigid lid is at least semi-transparent (fig.1 shows cover 12 that can be transparent). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid disclosed by Bernhardt by adding the teaching of cover being transparent as disclosed by Gutierrez in order to allow the customer to see really well the food product as well as at least some of its constituents or its ingredients. (0055, Gutierrez)

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt (US4555043A), Loaiza (US20090155435A1) and further in view of Gutierrez (US20090045190A1).

Regarding claim 14, Bernhardt teaches a recloseable package having a quadrilateral shape, comprising (fig.1 shows the recloseable package): 
a rigid tray comprising (fig.2 and 6 show container 10; see annotated fig.6 above):
 a product surface having a perimeter configured to hold one or more food products thereon (Fig.4-6 show the container cavity having perimeter and holding a product; see annotated fig.6 above),
 a raised lip along the perimeter of, extending from, and substantially orthogonal to the product surface to define an inner portion of the tray and being configured to laterally secure the one or more food products on the product surface, the raised lip terminating in a top edge (see annotated fig.6 above),
a tray skirt extending from the top edge substantially orthogonally to the raised lip (see annotated fig.6 below for the tray skirt), the tray skirt comprising:
 a horizontal component extending outwardly from a top edge of the raised lip (see annotated fig.6 above), 
at least one vertical extending tray component extending downwardly from an outer edge of the horizontal component, having a distal end terminating in a flange extending laterally away from the raised lip, and including a securing feature having an inwardly curved portion (see annotated fig.6 below for the vertically extending tray components which extends downwardly from the skirt parallel with and spaced from the at least one sidewall and a securing feature that curves inwardly), and 
a tray skirt pull tab horizontally extending outward from the vertically extending component (fig.1-3 show the flap 35 which is spaced away from the vertically extending tray and lid compartments and extends horizontally outward); and 
 the lid comprising (see annotated Fig.6 above shows the lid 11):
 an upper surface substantially coextensive with the product surface (see annotated fig.6 above for upper surface) 
at least one sidewall orthogonal to and downwardly extending from the upper surface to define an inner portion of the lid, the at least one sidewall terminating in a bottom edge(see annotated fig.6 above for at least one sidewall which extends downwardly from the upper surface ), and 
a lid skirt extending outward from a bottom edge of and substantially orthogonally to the at least one sidewall in a direction away from the at least one sidewall inner portion (see annotated fig.6 below that shows the lid skirt horizontally extends outwardly from the bottom edge and substantially orthogonally to at the sidewall in a direction away from the one sidewall inner portion), the lid skirt comprising:  
a horizontal component extending outwardly from a bottom edge of the at least one sidewall (see annotated fig.6 below that shows the lid skirt horizontally extends outwardly from the bottom edge), 
at least one vertical extending lid component extending downwardly from an outer edge of the horizontal component, having a distal end terminating in a flange extending laterally away from the horizontal component (see annotated fig.6 above for the vertically extending lid components which extends downwardly from the skirt parallel with and spaced from the at least one sidewall), and including a complementary securing feature having a complementary inwardly curved portion configured to mate with the curved portion to removably secure the lid on the tray (see annotated fig.6 below for the securing feature that is complementary to the tray securing feature), and 
a lid skirt pull tab horizontally extending outward from the vertically extending component, the tray skirt pull tab and the lid skirt pull tab each configured to be grasped by a consumer to remove the lid from the tray (fig.1-3 show the flap 35 which is spaced away from the vertically extending tray and lid compartments and extends horizontally outward).
Bernhardt does not teach one or more dividing features upwardly extending from, and integrally formed as a unitary piece with the product surface and configured to form distinct compartments on the product surface of the tray for receiving the one or more food products therein, the at least one dividing feature comprising a downward slope when moving from a center of the tray to the raised lip; a recloseable rigid lid that is at least semi-transparent.
Loaiza does teach one or more dividing features upwardly extending from, and integrally formed as a unitary piece with the product surface and configured to form distinct compartments on the product surface of the tray for receiving the one or more food products therein (Fig.7 shows the vertical walls that divide the product surface and hold multiple food products therein; such as for compartments 14,16 and 18), the at least one dividing feature comprising a downward slope when moving from a center of the tray to the raised lip(fig.7 of Loaiza shows the dividing features, the wall of compartments, comprise a downward slope when moving to the center of the tray).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the product surface disclosed by Bernhardt by adding the teaching of multiple vertical dividing feature as disclosed by Loaiza in order to store multiple types of food products without risk of mixing them.
Gutierrez does teach wherein the rigid lid is at least semi-transparent (fig.1 shows cover 12 that can be transparent). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lid disclosed by Bernhardt by adding the teaching of cover being transparent as disclosed by Gutierrez in order to allow the customer to see really well the food product as well as at least some of its constituents or its ingredients. (0055, Gutierrez)
Regarding claim 21, the references as applied to claim 14 above discloses all the limitations substantially claimed. Bernhardt as modified in claim 1 further teaches wherein the distinct compartments formed by the one or more dividing features each comprise substantially the same shape and size (fig.1 of Loaiza shows the compartments created are substantially same shape and size).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE PAL whose telephone number is (571)272-7525. The examiner can normally be reached M-Th, 7:30 AM - 6 PM (EST), 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRINCE PAL/Examiner, Art Unit 3735                                                                                                                                                                                                        
/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735